 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     PEDRO SANCHEZ,                                Case No. 1:19-cv-00354-DAD-JDP
12                         Plaintiff,                ORDER GRANTING DEFENDANTS’
                                                     REQUEST TO OPT OUT OF
13                         v.
                                                     ALTERNATIVE DISPUTE RESOLUTION
14     ROY DEOCHOA,                                  AND VACATING SETTLEMENT
                                                     CONFERENCE
15                         Defendant.
                                                     ECF Nos. 16 and 17
16

17

18            Defendants’ request to opt out of post-screening alternative dispute resolution, ECF No.
19   17, is granted. The order staying the case and setting a settlement conference, ECF No. 16, is
20   vacated. I will issue a new scheduling order in due course.
21
     IT IS SO ORDERED.
22

23
     Dated:      October 15, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27            No. 205.
28
